DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 08/01/2018, is a 371 of PCT/US2016/056459 (filed on 10/11/2016). Claims 1-15 are pending and have been examined.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
In Claims 2 and 9, “selecting a set of the plurality of the first components having an end of life having a shortest end of life within the plurality of first components” should be “selecting a set of the plurality of the first components having an end of life, wherein the set has a shortest end of life within the plurality of first components.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation "the first data" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the first data" has been interpreted as "first data".
Claim 5 recites the limitation "the time period" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the time period" has been interpreted as "a time period".
Claim 6 recites the limitation "the first data" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the first data" has been interpreted as "first data".
Claim 9 recites the limitation "the first data" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the first data" has been interpreted as "first data".
Claim 12 recites the limitation "the time period" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the time period" has been interpreted as "a time period".
Claim 13 recites the limitation "the first data" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the first data" has been interpreted as "first data".




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
processing first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point, the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component;
deriving a function for defining remaining useful life for the first type of component based on the failure acceleration time point; and
for receipt of second sensor data of a second component being the first type of component, applying the function to the second sensor data to determine the remaining useful life of the second component.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). The above limitations in the context of this claim encompass processing first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point, the failure acceleration time 
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application.
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claimed invention does not amount to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises: 
selecting a set of the plurality of the first components having an end of life having a shortest end of life within the plurality of first components;
generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components;
for each component in the set: counting subsequent data points in a remaining portion of the first data of the each component until a number of the each subsequent data point falling outside the one or more generated clusters reaches a threshold;
record timestamp of data point from the subsequent data point at the threshold as the failure acceleration time point of the each component in the set; and
deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). The above limitations in the context of this claim encompass wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises (corresponds to evaluation and judgment with assistance of pen and paper as a human mind is able to evaluate sensor data to make a judgment regarding failure acceleration time point); selecting a set of the plurality of the first components having an end of life having a shortest end of life within the plurality of first components (corresponds to evaluation), generating one or more clusters for a first portion (corresponds to evaluation with assistance of pen and paper); for each component in the set: counting subsequent data points (corresponds to evaluation); record timestamp of data point from the subsequent data point (corresponds to observation and evaluation); deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set (corresponds to evaluation).
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application.
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claimed invention does not amount to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the deriving the function for defining remaining useful life for the first type of component based on the failure acceleration time point comprises:
applying...modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time; and 
using the objective function parameters to derive the function for defining remaining useful life for the first type of component.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“applying long-short term memory modeling”). The above limitations in the context of this claim encompass wherein the deriving the function for defining remaining useful life for the first type of component based on the failure acceleration time point comprises (corresponds to evaluation with assistance of pen and paper); applying...modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time (corresponds to evaluation with assistance of pen and paper); using the objective function parameters to derive the function for 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to no more than a recitation of the words "apply it" (or an equivalent) or mere instructions to apply an exception. See MPEP 2106.05(f). The recitation of “applying long-short term memory modeling” amounts to mere instructions to apply the exception as the recitation instructs one to “apply” a specific type of modeling to perform the mental step of evaluating data, as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises compressing the first sensor data into one or more time windows.

Step 2A Prong Two Analysis: The claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application.
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claimed invention does not amount to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the compressing the first sensor data into one or more time windows comprises: adjusting the time period based on a ratio of a component average life for the first type of component and a frequency of the first sensor data; and
aggregating the first sensor data according to the time period.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). The above limitations in the context of this claim encompass wherein the compressing the first sensor data into one or more 
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application.
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claimed invention does not amount to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises: for each of the plurality of first components, excluding data from the first sensor data corresponding to time periods in which the each of the plurality of first components is not in operation,
converting the first data into a multivariate sequence of operating time periods based on periods in which the each of the plurality of first components are in operation.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). The above limitations in the context of this claim encompass wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises: for each of the plurality of first components, excluding data from the first sensor data corresponding to 
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application.
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claimed invention does not amount to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
for a system comprising a plurality of second components associated with a plurality of types of components, applying associated functions for defining remaining useful life for each of the plurality of types of components and determining remaining useful life for the system based on a minimum remaining useful life determined from the applying of the associated functions for defining remaining useful life for each of the plurality of types of components.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). The above limitations in the context of this claim encompass for a system comprising a plurality of second components associated with a plurality of types of components, applying associated functions for defining remaining useful life for each of the plurality of types of components and determining remaining useful life for the 
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application.
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claimed invention does not amount to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
process first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point, the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component;
derive a function for defining remaining useful life for the first type of component based on the failure acceleration time point; and
for receipt of second sensor data of a second component being the first type of component, apply the function to the second sensor data to determine the remaining useful life of the second component.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“a processor, configured to”). The above limitations 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “a processor, configured to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
process the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point by: selecting a set of the plurality of the first components having an end of life having a shortest end of life within the plurality of first components; 
generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components;
for each component in the set: counting subsequent data points in a remaining portion of the first data of the each component until a number of the each subsequent data point falling outside the one or more generated clusters reaches a threshold; 
record timestamp of data point from the subsequent data point at the threshold as the failure acceleration time point of the each component in the set; and
deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “a processor, configured to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
derive the function for defining remaining useful life for the first type of component based on the failure acceleration time point by: 
applying...modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time; and
using the objective function parameters to derive the function for defining remaining useful life for the first type of component.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“a processor, configured to”; “applying long-short term memory modeling”). The above limitations in the context of this claim encompass derive the function for defining remaining useful life for the first type of component based on the failure acceleration time point by (corresponds to evaluation with assistance of pen and paper); applying...modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to no more than a recitation of the words "apply it" (or an equivalent) or mere instructions to apply an exception. See MPEP 2106.05(f).
 The additional element(s) of “a processor, configured to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “applying long-short term memory modeling” amounts to mere instructions to apply the exception as the recitation instructs one to “apply” a specific type of modeling to perform the mental step of evaluating data, as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
process the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises compressing the first sensor data into one or more time windows.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“a processor, configured to”). The above limitations in the context of this claim encompass process the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises compressing the first sensor data into one or more time windows (corresponds to evaluation with assistance of pen and paper as compressing data into one or more time windows, under broadest reasonable interpretation, can mean fitting data into smaller time periods).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “a processor, configured to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
compress the first sensor data into one or more time windows by: adjusting the time period based on a ratio of a component average life for the first type of component and a frequency of the first sensor data; and
aggregating the first sensor data according to the time period.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“a processor, configured to”). The above limitations in the context of this claim encompass compress the first sensor data into one or more time windows by: adjusting the time period based on a ratio (corresponds to evaluation with assistance of pen and paper); aggregating the first sensor data according to the time period (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “a processor, configured to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
process the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point by: for each of the plurality of first components, 
converting the first data into a multivariate sequence of operating time periods based on periods in which the each of the plurality of first components are in operation.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“a processor, configured to”). The above limitations in the context of this claim encompass process the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point by: for each of the plurality of first components, excluding data from the first sensor data corresponding to time periods in which the each of the plurality of first components is not in operation (corresponds to evaluation with assistance of pen and paper); converting the first data into a multivariate sequence of operating time periods based on periods in which the each of the plurality of first components are in operation (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “a processor, configured to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
for a system comprising a plurality of second components associated with a plurality of types of components, applying associated functions for defining remaining useful life for each of the plurality of types of components and determining remaining useful life for the system based on a minimum remaining useful life determined from the applying of the associated functions for defining remaining useful life for each of the plurality of types of components.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“a processor, configured to”). The above limitations in the context of this claim encompass for a system comprising a plurality of second components associated with a plurality of types of components, applying associated functions for defining remaining useful life for each of the plurality of types of components and determining remaining useful life for the system based on a minimum remaining useful life determined from the applying of the associated 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “a processor, configured to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
processing first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point, the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component;
deriving a function for defining remaining useful life for the first type of component based on the failure acceleration time point; and
for receipt of second sensor data of a second component being the first type of component, applying the function to the second sensor data to determine the remaining useful life of the second component.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“storing instructions for executing a process, the instructions comprising:”). The above limitations in the context of this claim encompass processing first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point, the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component (corresponds to evaluation and judgment with assistance of pen and paper as a human mind is able to evaluate sensor data to make a judgment regarding failure acceleration time point); deriving a function for defining remaining useful life for the first type of component based on the failure acceleration time point (corresponds to evaluation with assistance of pen and paper); for receipt of second sensor data of a second component being the first type of component, applying the function to the second sensor data to determine the remaining useful life of the second component (corresponds to observation, evaluation, and judgment with assistance of pen and paper as a human mind is able to observe, or take receipt, of data with assistance of pen and paper, and then evaluate the data by applying a function to make a determination (judgment) about remaining useful life of a component).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “storing instructions for executing a process, the instructions comprising:”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacks et al. (US 2018/0080305 A1) in view of Wang et al. (“Failure time prediction for mechanical device based on the degradation sequence”).
Regarding Claim 1,
Jacks et al. teaches A method, comprising: processing first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point (pg. 3 [0023]: “For certain embodiments of the present disclosure, generating the CBM algorithms may be based on life-stress acceleration models, which relate life of a component (tool) to a stress level that the component has undergone. The concept is developed in the area of Accelerated Life Testing (ALT), where components are tested to failure at much higher stress condition(s) and transformed to normal (reference) usage condition(s) using life-stress acceleration models. There are many well-established life-stress acceleration models that have been developed to quantify time acceleration of life metrics versus various types of stressors (stress variables), such as temperature, vibration, humidity, voltage, pressure, and so on. The life-stress acceleration models can be used for scaling units of time at different levels of stress into a time at a common reference stress” teaches processing sensor data, such as temperature, humidity, and vibration data, for various tools in a drilling environment to determine failure acceleration time using life-stress acceleration models to generate the CBM algorithms; Fig. 2 teaches processing historical data; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component); also see pg. 7 [0063]-[0065]),
pg. 4 [0030] Equation (12) teaches a function for determining the remaining useful life (RUL) for a tool based on Equations (9) and (11), which are steps of the life-stress acceleration model in determining time point(s) associated with failure acceleration); and
for receipt of second sensor data of a second component being the first type of component, applying the function to the second sensor data to determine the remaining useful life of the second component (pg. 4 [0031]: “FIG. 3 shows a flow chart 300 of operation of Condition Based Maintenance (CBM), according to certain embodiments of the present disclosure. In some embodiments, as discussed, historical data may be fed into the parameter solver to calculate parameters of life equation for each tool, which may form the CBM algorithm. Once a tool is sent for mission, new run data 302 may be fed into a CBM algorithm 304 to calculate the tool life consumed during the current run (e.g., performed during a step 306). The tool life being consumed during the current run may be added to a total life calculator 308 to calculate, at a step 310, failure parameters such as RUL, percentage of life consumed, probability of failure, equivalent hours, and so on” teaches receiving current data (second sensor data) associated with a particular tool to determine the remaining of life (RUL) parameter based on CBM algorithm, which is based on life-stress acceleration model (see Fig. 2); pg. 4 [0030]  teaches the RUL function is applied; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component, and either can be considered a second component)).
Jacks et al. does not appear to explicitly teach the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component.
Wang et al. teaches the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component (Fig. 3 and pg. 1184 second to third full paragraph: “The performance degradation curves of some devices are shown in Fig. 3.As can be seen, there are clearly three phases in the classical degradation process. Phase-1 is a short run-in period when the performance degradation fluctuates very much. In phase-2, the performance degrades slowly so that this phase is always called the “stable phase”. Phase-3 is the deteriorating period. In this phase, the degradation indicator increases quickly until it reaches or exceeds the failure threshold...The first task of the degradation analysis is to identify the inflection point of phase-2 and phase-3. Since the growth rate of phase-2 is always small and steady, the inflection point can be easily identified for most mechanical devices” teach the inflection time point of degradation of phase-3 in which phase-3 is the deteriorating period with the degradation indicator increases quickly (failure/degradation acceleration) for mechanical devices, which corresponds to the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component; also see Table 3).
Jacks et al. and Wang et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component as taught by Wang et al. to the disclosed invention of Jacks et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage understanding of “Classical degradation pattern analysis” to focus on finding the inflection point of the deteriorating period/phase during which “the degradation indicator increases quickly until it reaches or exceeds the failure threshold” because “if the recent degradation measurements are stable 
Regarding Claim 8,
Jacks et al. teaches An apparatus, comprising: a processor, configured to (pg. 5 [0044]):
process first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point (pg. 3 [0023]: “For certain embodiments of the present disclosure, generating the CBM algorithms may be based on life-stress acceleration models, which relate life of a component (tool) to a stress level that the component has undergone. The concept is developed in the area of Accelerated Life Testing (ALT), where components are tested to failure at much higher stress condition(s) and transformed to normal (reference) usage condition(s) using life-stress acceleration models. There are many well-established life-stress acceleration models that have been developed to quantify time acceleration of life metrics versus various types of stressors (stress variables), such as temperature, vibration, humidity, voltage, pressure, and so on. The life-stress acceleration models can be used for scaling units of time at different levels of stress into a time at a common reference stress” teaches processing sensor data, such as temperature, humidity, and vibration data, for various tools in a drilling environment to determine failure acceleration time using life-stress acceleration models to generate the CBM algorithms; Fig. 2 teaches processing historical data; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component); also see pg. 7 [0063]-[0065]),
pg. 4 [0030] Equation (12) teaches a function for determining the remaining useful life (RUL) for a tool based on Equations (9) and (11), which are steps of the life-stress acceleration model in determining time point(s) associated with failure acceleration); and
for receipt of second sensor data of a second component being the first type of component, apply the function to the second sensor data to determine the remaining useful life of the second component (pg. 4 [0031]: “FIG. 3 shows a flow chart 300 of operation of Condition Based Maintenance (CBM), according to certain embodiments of the present disclosure. In some embodiments, as discussed, historical data may be fed into the parameter solver to calculate parameters of life equation for each tool, which may form the CBM algorithm. Once a tool is sent for mission, new run data 302 may be fed into a CBM algorithm 304 to calculate the tool life consumed during the current run (e.g., performed during a step 306). The tool life being consumed during the current run may be added to a total life calculator 308 to calculate, at a step 310, failure parameters such as RUL, percentage of life consumed, probability of failure, equivalent hours, and so on” teaches receiving current data (second sensor data) associated with a particular tool to determine the remaining of life (RUL) parameter based on CBM algorithm, which is based on life-stress acceleration model (see Fig. 2); pg. 4 [0030]  teaches the RUL function is applied; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component, and either can be considered a second component)).
Jacks et al. does not appear to explicitly teach the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component.
Wang et al. teaches the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component (Fig. 3 and pg. 1184 second to third full paragraph: “The performance degradation curves of some devices are shown in Fig. 3.As can be seen, there are clearly three phases in the classical degradation process. Phase-1 is a short run-in period when the performance degradation fluctuates very much. In phase-2, the performance degrades slowly so that this phase is always called the “stable phase”. Phase-3 is the deteriorating period. In this phase, the degradation indicator increases quickly until it reaches or exceeds the failure threshold...The first task of the degradation analysis is to identify the inflection point of phase-2 and phase-3. Since the growth rate of phase-2 is always small and steady, the inflection point can be easily identified for most mechanical devices” teach the inflection time point of degradation of phase-3 in which phase-3 is the deteriorating period with the degradation indicator increases quickly (failure/degradation acceleration) for mechanical devices, which corresponds to the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component; also see Table 3).
Jacks et al. and Wang et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component as taught by Wang et al. to the disclosed invention of Jacks et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage understanding of “Classical degradation pattern analysis” to focus on finding the inflection point of the deteriorating period/phase during which “the degradation indicator increases quickly until it reaches or exceeds the failure threshold” because “if the recent degradation measurements are stable 
Regarding Claim 15,
Jacks et al. teaches A non-transitory computer readable medium, storing instructions for executing a process, the instructions comprising (pg. 6 [0045]-[0047]):
processing first sensor data for a plurality of first components of a first type of component to determine a failure acceleration time point (pg. 3 [0023]: “For certain embodiments of the present disclosure, generating the CBM algorithms may be based on life-stress acceleration models, which relate life of a component (tool) to a stress level that the component has undergone. The concept is developed in the area of Accelerated Life Testing (ALT), where components are tested to failure at much higher stress condition(s) and transformed to normal (reference) usage condition(s) using life-stress acceleration models. There are many well-established life-stress acceleration models that have been developed to quantify time acceleration of life metrics versus various types of stressors (stress variables), such as temperature, vibration, humidity, voltage, pressure, and so on. The life-stress acceleration models can be used for scaling units of time at different levels of stress into a time at a common reference stress” teaches processing sensor data, such as temperature, humidity, and vibration data, for various tools in a drilling environment to determine failure acceleration time using life-stress acceleration models to generate the CBM algorithms; Fig. 2 teaches processing historical data; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component); also see pg. 7 [0063]-[0065]),
pg. 4 [0030] Equation (12) teaches a function for determining the remaining useful life (RUL) for a tool based on Equations (9) and (11), which are steps of the life-stress acceleration model in determining time point(s) associated with failure acceleration); and
for receipt of second sensor data of a second component being the first type of component, applying the function to the second sensor data to determine the remaining useful life of the second component (pg. 4 [0031]: “FIG. 3 shows a flow chart 300 of operation of Condition Based Maintenance (CBM), according to certain embodiments of the present disclosure. In some embodiments, as discussed, historical data may be fed into the parameter solver to calculate parameters of life equation for each tool, which may form the CBM algorithm. Once a tool is sent for mission, new run data 302 may be fed into a CBM algorithm 304 to calculate the tool life consumed during the current run (e.g., performed during a step 306). The tool life being consumed during the current run may be added to a total life calculator 308 to calculate, at a step 310, failure parameters such as RUL, percentage of life consumed, probability of failure, equivalent hours, and so on” teaches receiving current data (second sensor data) associated with a particular tool to determine the remaining of life (RUL) parameter based on CBM algorithm, which is based on life-stress acceleration model (see Fig. 2); pg. 4 [0030]  teaches the RUL function is applied; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component, and either can be considered a second component)).
Jacks et al. does not appear to explicitly teach the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component.
Wang et al. teaches the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component (Fig. 3 and pg. 1184 second to third full paragraph: “The performance degradation curves of some devices are shown in Fig. 3.As can be seen, there are clearly three phases in the classical degradation process. Phase-1 is a short run-in period when the performance degradation fluctuates very much. In phase-2, the performance degrades slowly so that this phase is always called the “stable phase”. Phase-3 is the deteriorating period. In this phase, the degradation indicator increases quickly until it reaches or exceeds the failure threshold...The first task of the degradation analysis is to identify the inflection point of phase-2 and phase-3. Since the growth rate of phase-2 is always small and steady, the inflection point can be easily identified for most mechanical devices” teach the inflection time point of degradation of phase-3 in which phase-3 is the deteriorating period with the degradation indicator increases quickly (failure/degradation acceleration) for mechanical devices, which corresponds to the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component; also see Table 3).
Jacks et al. and Wang et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the failure acceleration time point indicative of an inflection time point of failure acceleration for the first type of component as taught by Wang et al. to the disclosed invention of Jacks et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage understanding of “Classical degradation pattern analysis” to focus on finding the inflection point of the deteriorating period/phase during which “the degradation indicator increases quickly until it reaches or exceeds the failure threshold” because “if the recent degradation measurements are stable .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacks et al. (US 2018/0080305 A1) in view of Wang et al. (“Failure time prediction for mechanical device based on the degradation sequence”) and further in view of Crowder et al. (US 2014/0324747 A1).
Regarding Claim 3,
Jacks et al. in view of Wang et al. teaches the method of claim 1.
Jacks et al. further teaches wherein the deriving the function for defining remaining useful life for the first type of component based on the failure acceleration time point comprises (pg. 4 [0030] Equation (12) teaches a function for determining the remaining useful life (RUL) for a tool based on Equations (9) and (11), which are steps of the life-stress acceleration model in determining time point(s) associated with failure acceleration)...
using the objective function parameters to derive the function for defining remaining useful life for the first type of component (pg. 3 [0024]: “the General Log Linear (GLL) model can be employed as the life-stress acceleration model... Ci (i=1, . . . , n) are model parameters (coefficients) determined based on historical data or being estimated, wherein each model parameter Ci is associated with a corresponding stressor Xi” teaches objective function (model) parameters are used to derive η, which is part of the function defining remaining useful life in pg. 4 [0030] Equation (12)).
Jacks et al. in view of Wang et al. does not appear to explicitly teach applying long-short term memory modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time.
Crowder et al. teaches applying long-short term memory modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time (pg. 2 [0044]: teaches that the integrated system health management (ISHM) architecture uses the artificial cognitive neural framework (ACNF) to provide real-time processing and display of dynamic, situational awareness information; Fig. 19 teaches that the (ISHM) monitors the health of parts/components of a system to make maintenance decisions; pg. 15 [0184]: “A core component of this strategy is based on the ability to ( 1) accurately predict the onset of impending faults/failures or remaining useful life of components and (2) quickly and efficiently isolate the root cause of failures once failure effects have been observed. In this sense, if fault/failure predictions may be made, the allocation of replacement parts or refurbishment actions may be scheduled in an optimal fashion to reduce the overall operational and maintenance logistic footprints. From the fault isolation perspective, maximizing system availability and minimizing downtime through more efficient troubleshooting efforts is the primary objective” teaches the ISHM system isolates root cause of failures (objective function parameters) based on failure effects (failure acceleration) and predicted impending failure/remaining useful life; since failures are associated with time point because the system aims to optimize scheduling time of the replacement parts; pg. 7 [0100] “FIG. 6 illustrates the ACNF memory architecture 600 according to an embodiment. FIG. 6 shows long term memory 610, short term memory 640 and the decision processes 670. In order for the ACNF be truly autonomous, the ACNF memory architecture 600 includes the abilities to acquire, categorize, classify, and store information fragments. The purpose of the ACNF memory architecture 600 is to provide the ability to reconstruct/recall information and knowledge, as well as events that have happened in the past. Each memory type has several instantiations, dealing with different types of information and different periodicity” teaches the ANCF, which is being used by the ISHM, applies long-short memory modeling to perform various functions associated with the ISHM).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate applying long-short term memory modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time as taught by Crowder et al. to the disclosed invention of Jacks et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement an integrated system health management (ISHM) architecture that “quickly and efficiently isolate the root cause of failures once failure effects have been observed” and uses the artificial cognitive neural framework (ACNF) in which the ACNF leverages long-short term memory modeling’s “ability to reconstruct/recall information and knowledge, as well as events that have happened in the past” (Crowder et al. pg. 7 [0100]; pg. 15 [0184]).
Regarding Claim 10,
Jacks et al. in view of Wang et al. teaches the method of claim 1.
Jacks et al. further teaches wherein the processor is configured to derive the function for defining remaining useful life for the first type of component based on the failure acceleration time point by (pg. 4 [0030] Equation (12) teaches a function for determining the remaining useful life (RUL) for a tool based on Equations (9) and (11), which are steps of the life-stress acceleration model in determining time point(s) associated with failure acceleration; pg. 5 [0044] teaches processor)...
using the objective function parameters to derive the function for defining remaining useful life for the first type of component (pg. 3 [0024]: “the General Log Linear (GLL) model can be employed as the life-stress acceleration model... Ci (i=1, . . . , n) are model parameters (coefficients) determined based on historical data or being estimated, wherein each model parameter Ci is associated with a corresponding stressor Xi” teaches objective function (model) parameters are used to derive η, which is part of the function defining remaining useful life in pg. 4 [0030] Equation (12)).
Jacks et al. in view of Wang et al. does not appear to explicitly teach applying long-short term memory modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time.
However, Crowder et al. teaches applying long-short term memory modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time (pg. 2 [0044]: teaches that the integrated system health management (ISHM) architecture uses the artificial cognitive neural framework (ACNF) to provide real-time processing and display of dynamic, situational awareness information; Fig. 19 teaches that the (ISHM) monitors the health of parts/components of a system to make maintenance decisions; pg. 15 [0184]: “A core component of this strategy is based on the ability to ( 1) accurately predict the onset of impending faults/failures or remaining useful life of components and (2) quickly and efficiently isolate the root cause of failures once failure effects have been observed. In this sense, if fault/failure predictions may be made, the allocation of replacement parts or refurbishment actions may be scheduled in an optimal fashion to reduce the overall operational and maintenance logistic footprints. From the fault isolation perspective, maximizing system availability and minimizing downtime through more efficient troubleshooting efforts is the primary objective” teaches the ISHM system isolates root cause of failures (objective function parameters) based on failure effects (failure acceleration) and predicted impending failure/remaining useful life; since failures are associated with time point because the system aims to optimize scheduling time of the replacement parts; pg. 7 [0100] “FIG. 6 illustrates the ACNF memory architecture 600 according to an embodiment. FIG. 6 shows long term memory 610, short term memory 640 and the decision processes 670. In order for the ACNF be truly autonomous, the ACNF memory architecture 600 includes the abilities to acquire, categorize, classify, and store information fragments. The purpose of the ACNF memory architecture 600 is to provide the ability to reconstruct/recall information and knowledge, as well as events that have happened in the past. Each memory type has several instantiations, dealing with different types of information and different periodicity” teaches the ANCF, which is being used by the ISHM, applies long-short memory modeling to perform various functions associated with the ISHM).
Jacks et al., Wang et al., and Crowder et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate applying long-short term memory modeling to the first sensor data for the plurality of first components to derive objective function parameters based on the failure acceleration time point and predicted remaining useful life over time as taught by Crowder et al. to the disclosed invention of Jacks et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement an integrated system health management (ISHM) architecture that “quickly and efficiently isolate the root cause of failures once failure effects have been observed” and uses the artificial cognitive neural framework (ACNF) in which the ACNF leverages long-short term memory modeling’s “ability to reconstruct/recall information and knowledge, as well as events that have happened in the past” (Crowder et al. pg. 7 [0100]; pg. 15 [0184]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jacks et al. (US 2018/0080305 A1) in view of Wang et al. (“Failure time prediction for mechanical device based on the degradation sequence”) and further in view of Babu et al. (“Deep Convolutional Neural Network Based Regression Approach for Estimation of Remaining Useful Life”).
Regarding Claim 4,
Jacks et al. in view of Wang et al. teaches the method of claim 1.
Jacks et al. further teaches wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises (pg. 3 [0023]: “For certain embodiments of the present disclosure, generating the CBM algorithms may be based on life-stress acceleration models, which relate life of a component (tool) to a stress level that the component has undergone. The concept is developed in the area of Accelerated Life Testing (ALT), where components are tested to failure at much higher stress condition(s) and transformed to normal (reference) usage condition(s) using life-stress acceleration models. There are many well-established life-stress acceleration models that have been developed to quantify time acceleration of life metrics versus various types of stressors (stress variables), such as temperature, vibration, humidity, voltage, pressure, and so on. The life-stress acceleration models can be used for scaling units of time at different levels of stress into a time at a common reference stress” teaches processing sensor data, such as temperature, humidity, and vibration data, for various tools in a drilling environment to determine failure acceleration time using life-stress acceleration models to generate the CBM algorithms; Fig. 2 teaches processing historical data; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component); also see pg. 7 [0063]-[0065]).
Jacks et al. in view of Wang et al. does not appear to explicitly teach compressing the first sensor data into one or more time windows.
However, Babu et al. teaches compressing the first sensor data into one or more time windows (pg. 216 Section 2 teaches converting collected sensor data into a multivariate time series data; pg. 221 Section 3.1: “We start with the notations used in the CNN. A sliding window strategy is adopted to segment the time series signal into a collection of short pieces of signals. Specifically, an instance used by the CNN is a two-dimensional matrix containing r data samples each sample with D attributes (In case of single operating condition sub-data sets D attributes are taken as d raw sensor signals and in case of multiple operating condition sub-data sets D attributes includes d raw sensor signals along with extracted features corresponding to the operating condition history as explained in operating condition subsection in problem settings section)” teaches compressing collected sensor data, as represented by the time series, into a collection of short pieces of signals associated with a sliding window).
Jacks et al., Wang et al., and Babu et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate compressing the first sensor data into one or more time windows as taught by Babu et al. to the disclosed invention of Jacks et al. in view of Wang et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “adapt deep learning to estimate RUL for prognostic problem” with “a novel deep architecture CNN based regressor to estimate the RUL of complex system from multivariate time series data” (Babu et al. pg. 226 Section 5).
Regarding Claim 11,
Jacks et al. in view of Wang et al. teaches the apparatus of claim 8.
Jacks et al. further teaches wherein the processor is configured to process the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises (pg. 3 [0023]: “For certain embodiments of the present disclosure, generating the CBM algorithms may be based on life-stress acceleration models, which relate life of a component (tool) to a stress level that the component has undergone. The concept is developed in the area of Accelerated Life Testing (ALT), where components are tested to failure at much higher stress condition(s) and transformed to normal (reference) usage condition(s) using life-stress acceleration models. There are many well-established life-stress acceleration models that have been developed to quantify time acceleration of life metrics versus various types of stressors (stress variables), such as temperature, vibration, humidity, voltage, pressure, and so on. The life-stress acceleration models can be used for scaling units of time at different levels of stress into a time at a common reference stress” teaches processing sensor data, such as temperature, humidity, and vibration data, for various tools in a drilling environment to determine failure acceleration time using life-stress acceleration models to generate the CBM algorithms; Fig. 2 teaches processing historical data; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component); also see pg. 7 [0063]-[0065]; pg. 5 [0044] teaches processor).
Jacks et al. in view of Wang et al. does not appear to explicitly teach compressing the first sensor data into one or more time windows.
However, Babu et al. teaches compressing the first sensor data into one or more time windows (pg. 216 Section 2 teaches converting collected sensor data into a multivariate time series data; pg. 221 Section 3.1: “We start with the notations used in the CNN. A sliding window strategy is adopted to segment the time series signal into a collection of short pieces of signals. Specifically, an instance used by the CNN is a two-dimensional matrix containing r data samples each sample with D attributes (In case of single operating condition sub-data sets D attributes are taken as d raw sensor signals and in case of multiple operating condition sub-data sets D attributes includes d raw sensor signals along with extracted features corresponding to the operating condition history as explained in operating condition subsection in problem settings section)” teaches compressing collected sensor data, as represented by the time series, into a collection of short pieces of signals associated with a sliding window).
Jacks et al., Wang et al., and Babu et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate compressing the first sensor data into one or more time windows as taught by Babu et al. to the disclosed invention of Jacks et al. in view of Wang et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “adapt deep learning to estimate RUL for prognostic problem” with “a novel deep architecture CNN based regressor to estimate the RUL of complex system from multivariate time series data” (Babu et al. pg. 226 Section 5).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacks et al. (US 2018/0080305 A1) in view of Wang et al. (“Failure time prediction for mechanical device based on the degradation sequence”) in view of Babu et al. (“Deep Convolutional Neural Network Based Regression Approach for Estimation of Remaining Useful Life”) and further in view of VICHARE et al. (“Methods for Binning and Density Estimation of Load Parameters for Prognostics and Health Management”).
Regarding Claim 5,
Jacks et al. in view of Wang et al. in view of Babu et al. teaches the method of claim 4.
Babu et al. further teaches wherein the compressing the first sensor data into one or more time windows comprises: (pg. 216 Section 2 teaches converting collected sensor data into a multivariate time series data; pg. 221 Section 3.1: “We start with the notations used in the CNN. A sliding window strategy is adopted to segment the time series signal into a collection of short pieces of signals. Specifically, an instance used by the CNN is a two-dimensional matrix containing r data samples each sample with D attributes (In case of single operating condition sub-data sets D attributes are taken as d raw sensor signals and in case of multiple operating condition sub-data sets D attributes includes d raw sensor signals along with extracted features corresponding to the operating condition history as explained in operating condition subsection in problem settings section)” teaches compressing collected sensor data, as represented by the time series, into a collection of short pieces of signals associated with a sliding window).... 
aggregating the first sensor data according to the time period (pg. 216 Section 2 teaches aggregating the data according to a time period).
Jacks et al., Wang et al., and Babu et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the compressing the first sensor data into one or more time windows comprises: ...aggregating the first sensor data according to the time period as taught by Babu et al. to the disclosed invention of Jacks et al. in view of Wang et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “adapt deep learning to estimate RUL for prognostic problem” with “a novel deep architecture CNN based regressor to estimate the RUL of complex system from multivariate time series data” (Babu et al. pg. 226 Section 5).
Jacks et al. in view of Wang et al. in view of Babu et al. does not appear to explicitly teach adjusting the time period based on a ratio of a component average life for the first type of component and a frequency of the first sensor data.
VICHARE et al. teaches adjusting the time period based on a ratio of a component average life for the first type of component and a frequency of the first sensor data (Fig. 1 teaches a histogram that represents a ratio of mean load (average life) and a frequency of the corresponding data; pg. 149 last paragraph to pg. 150: “Usage loads include usage frequency, usage severity, usage time, power, heat dissipation, current and voltage. These life cycle loads, either individually or in various combinations, may lead to performance or physical degradation of the product and subsequently reduce its service life” teaches load information speaks to the “life” of the product; Fig. 1 teaches that the time data with time period is adjusted (altered, or changed) based on the ratio as represented by the histogram).
Jacks et al., Wang et al., Babu et al., and VICHARE et al. are analogous art to the claimed invention because they are directed product/component life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate adjusting the time period based on a ratio of a component average life for the first type of component and a frequency of the first sensor data as taught by VICHARE et al. to the disclosed invention of Jacks et al. in view of Wang et al. in view of Babu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “simplify or pre-process the “raw” sensor data to make it compatible with the damage models and algorithms needed to conduct prognostics” (VICHARE et al. pg. 150 fourth full paragraph).
Regarding Claim 12,
Jacks et al. in view of Wang et al. in view of Babu et al. teaches the apparatus of claim 11.
Babu et al. further teaches wherein the processor is configured to compress the first sensor data into one or more time windows by (pg. 216 Section 2 teaches converting collected sensor data into a multivariate time series data; pg. 221 Section 3.1: “We start with the notations used in the CNN. A sliding window strategy is adopted to segment the time series signal into a collection of short pieces of signals. Specifically, an instance used by the CNN is a two-dimensional matrix containing r data samples each sample with D attributes (In case of single operating condition sub-data sets D attributes are taken as d raw sensor signals and in case of multiple operating condition sub-data sets D attributes includes d raw sensor signals along with extracted features corresponding to the operating condition history as explained in operating condition subsection in problem settings section)” teaches compressing collected sensor data, as represented by the time series, into a collection of short pieces of signals associated with a sliding window; pg. 217 first paragraph teaches using a simulation program, thus rendering a computer with processor is used).... 
aggregating the first sensor data according to the time period (pg. 216 Section 2 teaches aggregating the data according to a time period).
Jacks et al., Wang et al., and Babu et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the processor is configured to compress the first sensor data into one or more time windows by...aggregating the first sensor data according to the time period as taught by Babu et al. to the disclosed invention of Jacks et al. in view of Wang et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “adapt deep learning to estimate RUL for prognostic problem” with “a novel deep architecture CNN based regressor to estimate the RUL of complex system from multivariate time series data” (Babu et al. pg. 226 Section 5).
Jacks et al. in view of Wang et al. in view of Babu et al. does not appear to explicitly teach adjusting the time period based on a ratio of a component average life for the first type of component and a frequency of the first sensor data.
VICHARE et al. teaches adjusting the time period based on a ratio of a component average life for the first type of component and a frequency of the first sensor data (Fig. 1 teaches a histogram that represents a ratio of mean load (average life) and a frequency of the corresponding data; pg. 149 last paragraph to pg. 150: “Usage loads include usage frequency, usage severity, usage time, power, heat dissipation, current and voltage. These life cycle loads, either individually or in various combinations, may lead to performance or physical degradation of the product and subsequently reduce its service life” teaches load information speaks to the “life” of the product; Fig. 1 teaches that the time data with time period is adjusted (altered, or changed) based on the ratio as represented by the histogram).
Jacks et al., Wang et al., Babu et al., and VICHARE et al. are analogous art to the claimed invention because they are directed product/component life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate adjusting the time period based on a ratio of a component average life for the first type of component and a frequency of the first sensor data as taught by VICHARE et al. to the disclosed invention of Jacks et al. in view of Wang et al. in view of Babu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “simplify or pre-process the “raw” sensor data to make it compatible with the damage models and algorithms needed to conduct prognostics” (VICHARE et al. pg. 150 fourth full paragraph).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacks et al. (US 2018/0080305 A1) in view of Wang et al. (“Failure time prediction for mechanical device based on the degradation sequence”) in view of Babu et al. (“Deep Convolutional Neural Network Based Regression Approach for Estimation of Remaining Useful Life”) and further in view of Pierce (US 9,961,096 B1).

Regarding Claim 6,
Jacks et al. in view of Wang et al. teaches the method of claim 1.
Jacks et al. further teaches wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises (pg. 3 [0023]: “For certain embodiments of the present disclosure, generating the CBM algorithms may be based on life-stress acceleration models, which relate life of a component (tool) to a stress level that the component has undergone. The concept is developed in the area of Accelerated Life Testing (ALT), where components are tested to failure at much higher stress condition(s) and transformed to normal (reference) usage condition(s) using life-stress acceleration models. There are many well-established life-stress acceleration models that have been developed to quantify time acceleration of life metrics versus various types of stressors (stress variables), such as temperature, vibration, humidity, voltage, pressure, and so on. The life-stress acceleration models can be used for scaling units of time at different levels of stress into a time at a common reference stress” teaches processing sensor data, such as temperature, humidity, and vibration data, for various tools in a drilling environment to determine failure acceleration time using life-stress acceleration models to generate the CBM algorithms; Fig. 2 teaches processing historical data; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component); also see pg. 7 [0063]-[0065]).
Jacks et al. in view of Wang et al. does not appear to explicitly teach converting the first data into a multivariate sequence of operating time periods based on periods in which the each of the plurality of first components are in operation.
Babu et al. teaches converting the first data into a multivariate sequence of operating time periods based on periods in which the each of the plurality of first components are in operation (pg. 216 Section 2 teaches converting collected sensor data into a multivariate time series data in which each of the component is operation).
Jacks et al., Wang et al., and Babu et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate converting the first data into a multivariate sequence of operating time periods based on periods in which the each of the plurality of first components are in operation as taught by Babu et al. to the disclosed invention of Jacks et al. in view of Wang et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “adapt deep learning to estimate RUL for prognostic problem” with “a novel deep architecture CNN based regressor to estimate the RUL of complex system from multivariate time series data” (Babu et al. pg. 226 Section 5).
Jacks et al. in view of Wang et al. in view of Babu et al. does not appear to explicitly teach for each of the plurality of first components, excluding data from the first sensor data corresponding to time periods in which the each of the plurality of first components is not in operation.
However, Pierce teaches for each of the plurality of first components, excluding data from the first sensor data corresponding to time periods in which the each of the plurality of first components is not in operation (Col. 6 lines 48-61: “True Anomaly: Anomaly data that is to be excluded from Baseline calculations...some Anomalies are caused by abnormal behavior (power loss, DDOS attack, one-time data migration). Since this Anomaly data is abnormal as well as anomalous, it would harm the accuracy of any Baseline that included this type of Anomaly data. A User or Expert System can classify a behavior as a True Anomaly, and all of the data associated with the underlying event will be excluded from Baseline calculations” teaches excluding data corresponding to time periods in which a component presents abnormal behavior due to power loss (corresponds to “not in operation”); Fig. 3 teaches sensor data from plurality of first components).
Jacks et al., Wang et al., Babu et al., and Pierce are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate for each of the plurality of first components, excluding data from the first sensor data corresponding to time periods in which the each of the plurality of first components is not in operation as taught by Pierce to the disclosed invention of Jacks et al. in view of Wang et al. in view of Babu et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to exclude data that are “abnormal as well as anomalous” because these data “would harm the accuracy of any Baseline that included this type of Anomaly data” (Pierce Col. 6 lines 56-58).
Regarding Claim 13,
Jacks et al. in view of Wang et al. teaches the apparatus of claim 8.
Jacks et al. further teaches wherein the processor is configured to process the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point by (pg. 3 [0023]: “For certain embodiments of the present disclosure, generating the CBM algorithms may be based on life-stress acceleration models, which relate life of a component (tool) to a stress level that the component has undergone. The concept is developed in the area of Accelerated Life Testing (ALT), where components are tested to failure at much higher stress condition(s) and transformed to normal (reference) usage condition(s) using life-stress acceleration models. There are many well-established life-stress acceleration models that have been developed to quantify time acceleration of life metrics versus various types of stressors (stress variables), such as temperature, vibration, humidity, voltage, pressure, and so on. The life-stress acceleration models can be used for scaling units of time at different levels of stress into a time at a common reference stress” teaches processing sensor data, such as temperature, humidity, and vibration data, for various tools in a drilling environment to determine failure acceleration time using life-stress acceleration models to generate the CBM algorithms; Fig. 2 teaches processing historical data; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component); also see pg. 7 [0063]-[0065]; pg. 5 [0044] teaches processor).
Jacks et al. in view of Wang et al. does not appear to explicitly teach converting the first data into a multivariate sequence of operating time periods based on periods in which the each of the plurality of first components are in operation.
However, Babu et al. teaches converting the first data into a multivariate sequence of operating time periods based on periods in which the each of the plurality of first components are in operation (pg. 216 Section 2 teaches converting collected sensor data into a multivariate time series data in which each of the component is operation).
Jacks et al., Wang et al., and Babu et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate converting the first data into a multivariate sequence of operating time periods based on periods in which the each of the plurality of first components are in operation as taught by Babu et al. to the disclosed invention of Jacks et al. in view of Wang et al. 

Jacks et al. in view of Wang et al. in view of Babu et al. does not appear to explicitly teach for each of the plurality of first components, excluding data from the first sensor data corresponding to time periods in which the each of the plurality of first components is not in operation.
However, Pierce teaches for each of the plurality of first components, excluding data from the first sensor data corresponding to time periods in which the each of the plurality of first components is not in operation (Col. 6 lines 48-61: “True Anomaly: Anomaly data that is to be excluded from Baseline calculations...some Anomalies are caused by abnormal behavior (power loss, DDOS attack, one-time data migration). Since this Anomaly data is abnormal as well as anomalous, it would harm the accuracy of any Baseline that included this type of Anomaly data. A User or Expert System can classify a behavior as a True Anomaly, and all of the data associated with the underlying event will be excluded from Baseline calculations” teaches excluding data corresponding to time periods in which a component presents abnormal behavior due to power loss (corresponds to “not in operation”); Fig. 3 teaches sensor data from plurality of first components).
Jacks et al., Wang et al., Babu et al., and Pierce are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate for each of the plurality of first components, excluding data from the first sensor data corresponding to time periods in which the each of the plurality of first components is not in operation as taught by Pierce to the disclosed invention of Jacks et al. in view of Wang et al. in view of Babu et al.
.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacks et al. (US 2018/0080305 A1) in view of Wang et al. (“Failure time prediction for mechanical device based on the degradation sequence”) and further in view of Rastogi (US 10,410,132 B2).
Regarding Claim 7,
Jacks et al. in view of Wang et al. teaches the method of claim 1.
Jacks et al. further teaches for a system comprising a plurality of second components associated with a plurality of types of components, applying associated functions for defining remaining useful life for each of the plurality of types of components (pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) associated with a plurality of types; also see pg. 7 [0063]-[0065]); pg. 4 [0030] Equation (12) teaches a function for determining the remaining useful life (RUL) for a tool).
Jacks et al. in view of Wang et al. does not appear to explicitly teach and determining remaining useful life for the system based on a minimum remaining useful life determined from the applying of the associated functions for defining remaining useful life for each of the plurality of types of components.
However, Rastogi teaches and determining remaining useful life for the system based on a minimum remaining useful life determined from the applying of the associated functions for defining remaining useful life for each of the plurality of types of components (Col. 5 lines 52-61: “CBM system 110 receives or otherwise obtains the probabilistic representation of the degradation development data along with the probabilistic representations corresponding to the future loading confidence intervals, and based thereon, determines one or more RUL values for the component 102 for an input probability value... In this regard, the RUL values may represent a minimum, a maximum, and a likely RUL for the component 102 for a desired probability level” teaches determining the RUL for the system based on a minimum RUL value determined by the probabilistic representation; Col. 5 lines 22-33: “The PHM system 108 also includes an uncertainty analysis module 122 that receives the degradation development data from the degradation development module 120 and calculates or otherwise determines a probabilistic representation of the degradation development data using the maintenance threshold, the uncertainty associated with the current measurement data received by the degradation development module 120 along with the uncertainty associated with the stress intensity factors, the rivet forces, the estimated loading, and any other variables or parameters utilized by the degradation development module 120 to calculate the progression of the physical defect” teaches the probabilistic representation is determined as a function of various variables and parameters associated with a component; Col. 9 lines 40-43: “For example, the data storage element 208 may store or otherwise maintain a lookup table that maintains an association between different types of structural components, aircraft, and other parameters” teaches data about a system with different types of structural components).
Jacks et al., Wang et al., and Rastogi are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate and determining remaining useful life for the system based on a minimum remaining useful life determined from the applying of the associated functions for defining remaining useful life for each of the plurality of types of components as taught by Rastogi to the disclosed invention of Jacks et al. in view of Wang et al.

Regarding Claim 14,
Jacks et al. in view of Wang et al. teaches the apparatus of claim 8.
Jacks et al. further teaches wherein the processor is configured to: for a system comprising a plurality of second components associated with a plurality of types of components, applying associated functions for defining remaining useful life for each of the plurality of types of components (pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) associated with a plurality of types; also see pg. 7 [0063]-[0065]); pg. 4 [0030] Equation (12) teaches a function for determining the remaining useful life (RUL) for a tool; pg. 5 [0044] teaches processor).
Jacks et al. in view of Wang et al. does not appear to explicitly teach and determining remaining useful life for the system based on a minimum remaining useful life determined from the applying of the associated functions for defining remaining useful life for each of the plurality of types of components.
However, Rastogi teaches and determining remaining useful life for the system based on a minimum remaining useful life determined from the applying of the associated functions for defining remaining useful life for each of the plurality of types of components (Col. 5 lines 52-61: “CBM system 110 receives or otherwise obtains the probabilistic representation of the degradation development data along with the probabilistic representations corresponding to the future loading confidence intervals, and based thereon, determines one or more RUL values for the component 102 for an input probability value... In this regard, the RUL values may represent a minimum, a maximum, and a likely RUL for the component 102 for a desired probability level” teaches determining the RUL for the system based on a minimum RUL value determined by the probabilistic representation; Col. 5 lines 22-33: “The PHM system 108 also includes an uncertainty analysis module 122 that receives the degradation development data from the degradation development module 120 and calculates or otherwise determines a probabilistic representation of the degradation development data using the maintenance threshold, the uncertainty associated with the current measurement data received by the degradation development module 120 along with the uncertainty associated with the stress intensity factors, the rivet forces, the estimated loading, and any other variables or parameters utilized by the degradation development module 120 to calculate the progression of the physical defect” teaches the probabilistic representation is determined as a function of various variables and parameters associated with a component; Col. 9 lines 40-43: “For example, the data storage element 208 may store or otherwise maintain a lookup table that maintains an association between different types of structural components, aircraft, and other parameters” teaches data about a system with different types of structural components).
Jacks et al., Wang et al., and Rastogi are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate and determining remaining useful life for the system based on a minimum remaining useful life determined from the applying of the associated functions for defining remaining useful life for each of the plurality of types of components as taught by Rastogi to the disclosed invention of Jacks et al. in view of Wang et al.
.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacks et al. (US 2018/0080305 A1) in view of Wang et al. (“Failure time prediction for mechanical device based on the degradation sequence”) in view of Rastogi (US 10,410,132 B2) in view of Xie et al. (“On changing points of mean residual life and failure rate function for some generalized Weibull distributions”) and further in view of Shi et al. (“Health index synthetization and remaining useful life estimation for turbofan engines based on run-to-failure datasets”).
Regarding Claim 2,
Jacks et al. in view of Wang et al. teaches the method of claim 1.
Jacks et al. further teaches wherein the processing the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point comprises: (pg. 3 [0023]: “For certain embodiments of the present disclosure, generating the CBM algorithms may be based on life-stress acceleration models, which relate life of a component (tool) to a stress level that the component has undergone. The concept is developed in the area of Accelerated Life Testing (ALT), where components are tested to failure at much higher stress condition(s) and transformed to normal (reference) usage condition(s) using life-stress acceleration models. There are many well-established life-stress acceleration models that have been developed to quantify time acceleration of life metrics versus various types of stressors (stress variables), such as temperature, vibration, humidity, voltage, pressure, and so on. The life-stress acceleration models can be used for scaling units of time at different levels of stress into a time at a common reference stress” teaches processing sensor data, such as temperature, humidity, and vibration data, for various tools in a drilling environment to determine failure acceleration time using life-stress acceleration models to generate the CBM algorithms; Fig. 2 teaches processing historical data; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or MWD tools can be tools of a first type of component); also see pg. 7 [0063]-[0065]).
Jacks et al. in view of Wang et al. does not appear to explicitly teach selecting a set of the plurality of the first components having an end of life having a shortest end of life within the plurality of first components.
However, Rastogi teaches selecting a set of the plurality of the first components having an end of life having a shortest end of life within the plurality of first components (Col. 5 line 67 to Col. 6 line 5: “Using the minimum, maximum, and likely RUL values provided by the PHM system 108 (e.g., output from uncertainty analysis module 122), the CBM system 110 may calculate or otherwise determine a maintenance schedule for the component 102 in terms of future operating cycles” teaches a component having minimum RUL (shortest end of life); Col. 9 lines 40-43: “For example, the data storage element 208 may store or otherwise maintain a lookup table that maintains an association between different types of structural components, aircraft, and other parameters” teaches data about a system with different types of structural components).
Jacks et al., Wang et al., and Rastogi are analogous art to the claimed invention because they are directed remaining useful life analysis.

One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “systems and methods for determining probabilistic remaining usage life (RUL) metrics for structural components that account for both measurement uncertainties and future loading uncertainties” because “[b]y improving accuracy and reliability of the RUL metrics, condition-based maintenance (CBM) can be more effectively utilized to schedule and perform maintenance on a structural component exhibiting damage, fatigue, or other degradation” (Rastogi Col. 3 lines 6-14).
Jacks et al. in view of Wang et al. in view of Rastogi does not appear to explicitly teach deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set.
However, Xie et al. teaches deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set (pg. 293 Section 1:

    PNG
    media_image1.png
    207
    484
    media_image1.png
    Greyscale
teaches determining the mean residual life (MRL), which corresponds to deriving failure acceleration time point based on a mean, or average, value as the MRL describes how much time a product is expected to have until failure, or mean time to failure).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set as taught by Xie et al. to the disclosed invention of Jacks et al. in view of Wang et al. in view of Rastogi.
One of ordinary skill in the arts would have been motivated to make this modification in order to investigate the relationship between bathtub-shaped failure rate (BFR) property and the mean residual life (MRL) because “BFR distributions are important in reliability applications and study” (Xie et al. pg. 294 first and second full paragraphs).
Jacks et al. in view of Wang et al. in view of Rastogi in view of Xie et al. does not appear to explicitly teach generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components; for each component in the set: counting subsequent data points in a remaining portion of the first data of the each component until a number of the each subsequent data point falling outside the one or more generated clusters reaches a threshold; record timestamp of data point from the subsequent data point at the threshold as the failure acceleration time point of the each component in the set.
However, Shi et al. teaches generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components; for each component in the set: counting subsequent data points in a remaining portion of the first data of the each component until a number of the each subsequent data point falling outside the one or more generated clusters reaches a threshold (pg. 623 Section 2.2: “a) Take each data point as a dependent cluster so that there is only one member in a cluster; b) Calculate the Euclidean distance between every two points, then each point and its nearest point converge to a cluster. This process is called linkage; c) Calculate the Euclidean distance between every two clusters, then each cluster and its nearest cluster converge to a new cluster; d) Repeat step c until all points converge to one cluster” teaches a clustering process wherein the each point starts as one cluster, and the clustering continues until the number of points falling outside of the generated clusters reach zero (the clustering process stops until all points converge to a cluster); pg. 623 first paragraph: “Typically, the health parameters are correction factors on the efficiency and flow capacity of the components (fan, compressors, turbines, and nozzle) of the engines, while the measurements are, for instance, inter-component pressures, temperatures, and shaft speeds” teaches multiple components); 
record timestamp of data point from the subsequent data point at the threshold as the failure acceleration time point of the each component in the set (pg. 625 Section 3.2: “Center of the last cluster of the most matched classifier that learned from a training unit is defined as the FT” teaches the point at the threshold as the failure threshold; pg. 624 first full paragraph: “So we can obtain a health index time series for each training unit” teaches timestamp is associated with the health of the unit).
Jacks et al., Wang et al., Rastogi, Xie et al., Shi et al. and are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components; for each component in the set: counting subsequent data points in a remaining portion of the first data of the each component until a number of the each subsequent data point falling outside the one or more generated clusters reaches a threshold; record timestamp of data point from the subsequent data point at the threshold as the failure acceleration time point of the each component in the set as taught by Shi et al. to the disclosed invention of Jacks et al. in view of Wang et al. in view of Rastogi in view of Xie et al.

Regarding Claim 9,
Jacks et al. in view of Wang et al. teaches the apparatus of claim 8.
Jacks et al. further teaches wherein the processor is configured to process the first sensor data for the plurality of first components of the first type of component to determine the failure acceleration time point by (pg. 3 [0023]: “For certain embodiments of the present disclosure, generating the CBM algorithms may be based on life-stress acceleration models, which relate life of a component (tool) to a stress level that the component has undergone. The concept is developed in the area of Accelerated Life Testing (ALT), where components are tested to failure at much higher stress condition(s) and transformed to normal (reference) usage condition(s) using life-stress acceleration models. There are many well-established life-stress acceleration models that have been developed to quantify time acceleration of life metrics versus various types of stressors (stress variables), such as temperature, vibration, humidity, voltage, pressure, and so on. The life-stress acceleration models can be used for scaling units of time at different levels of stress into a time at a common reference stress” teaches processing sensor data, such as temperature, humidity, and vibration data, for various tools in a drilling environment to determine failure acceleration time using life-stress acceleration models to generate the CBM algorithms; Fig. 2 teaches processing historical data; pg. 2 [0015] “The present disclosure establishes a methodology to implement Condition Based Maintenance (CBM) program for oilfield systems and equipment, including Logging While Drilling (LWD) tools and Measurement While Drilling (MWD) tools” teaches plurality of tools (components) of a first type of component (either LWD tools or pg. 5 [0044] teaches processor).
Jacks et al. in view of Wang et al. does not appear to explicitly teach selecting a set of the plurality of the first components having an end of life having a shortest end of life within the plurality of first components.
However, Rastogi teaches selecting a set of the plurality of the first components having an end of life having a shortest end of life within the plurality of first components (Col. 5 line 67 to Col. 6 line 5: “Using the minimum, maximum, and likely RUL values provided by the PHM system 108 (e.g., output from uncertainty analysis module 122), the CBM system 110 may calculate or otherwise determine a maintenance schedule for the component 102 in terms of future operating cycles” teaches a component having minimum RUL (shortest end of life); Col. 9 lines 40-43: “For example, the data storage element 208 may store or otherwise maintain a lookup table that maintains an association between different types of structural components, aircraft, and other parameters” teaches data about a system with different types of structural components).
Jacks et al., Wang et al., and Rastogi are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate selecting a set of the plurality of the first components having an end of life having a shortest end of life within the plurality of first components as taught by Rastogi to the disclosed invention of Jacks et al. in view of Wang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “systems and methods for determining probabilistic remaining usage life (RUL) metrics for structural components that account for both measurement uncertainties and future loading uncertainties” because “[b]y improving accuracy and reliability of the RUL metrics, condition-based 
Jacks et al. in view of Wang et al. in view of Rastogi does not appear to explicitly teach deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set.
However, Xie et al. teaches deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set (pg. 293 Section 1:

    PNG
    media_image1.png
    207
    484
    media_image1.png
    Greyscale
teaches determining the mean residual life (MRL), which corresponds to deriving failure acceleration time point based on a mean, or average, value as the MRL describes how much time a product is expected to have until failure, or mean time to failure).
Jacks et al., Wang et al., Rastogi, and Xie et al. are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate deriving the failure acceleration time point based on an average of the failure acceleration time point of the each component in the set as taught by Xie et al. to the disclosed invention of Jacks et al. in view of Wang et al. in view of Rastogi.
One of ordinary skill in the arts would have been motivated to make this modification in order to investigate the relationship between bathtub-shaped failure rate (BFR) property and the mean residual 
Jacks et al. in view of Wang et al. in view of Rastogi in view of Xie et al. does not appear to explicitly teach generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components; for each component in the set: counting subsequent data points in a remaining portion of the first data of the each component until a number of the each subsequent data point falling outside the one or more generated clusters reaches a threshold; record timestamp of data point from the subsequent data point at the threshold as the failure acceleration time point of the each component in the set.
However, Shi et al. teaches generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components; for each component in the set: counting subsequent data points in a remaining portion of the first data of the each component until a number of the each subsequent data point falling outside the one or more generated clusters reaches a threshold (pg. 623 Section 2.2: “a) Take each data point as a dependent cluster so that there is only one member in a cluster; b) Calculate the Euclidean distance between every two points, then each point and its nearest point converge to a cluster. This process is called linkage; c) Calculate the Euclidean distance between every two clusters, then each cluster and its nearest cluster converge to a new cluster; d) Repeat step c until all points converge to one cluster” teaches a clustering process wherein the each point starts as one cluster, and the clustering continues until the number of points falling outside of the generated clusters reach zero (the clustering process stops until all points converge to a cluster); pg. 623 first paragraph: “Typically, the health parameters are correction factors on the efficiency and flow capacity of the components (fan, compressors, turbines, and nozzle) of the engines, while the measurements are, for instance, inter-component pressures, temperatures, and shaft speeds” teaches multiple components); 
pg. 625 Section 3.2: “Center of the last cluster of the most matched classifier that learned from a training unit is defined as the FT” teaches the point at the threshold as the failure threshold; pg. 624 first full paragraph: “So we can obtain a health index time series for each training unit” teaches timestamp is associated with the health of the unit).
Jacks et al., Wang et al., Rastogi, Xie et al., Shi et al. and are analogous art to the claimed invention because they are directed remaining useful life analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate generating one or more clusters for a first portion of the first sensor data of the set of the plurality of the first components; for each component in the set: counting subsequent data points in a remaining portion of the first data of the each component until a number of the each subsequent data point falling outside the one or more generated clusters reaches a threshold; record timestamp of data point from the subsequent data point at the threshold as the failure acceleration time point of the each component in the set as taught by Shi et al.  to the disclosed invention of Jacks et al. in view of Wang et al. in view of Rastogi in view of Xie et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage hierarchical clustering and distance-based similarity analysis to predict RUL because “hierarchical clustering algorithm is flexible and needs no initial settings and little prior knowledge” (Shi et al. pg. 629 Section 4).

Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Verdegan et al. (US 2011/0307160 A1) teaches monitoring and indicating filter life.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YING YU CHEN/               Examiner, Art Unit 2125